ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Human Technologies Corp.                      )      ASBCA No. 59113
                                              )
Under Contract No. W911 WN-09-D-0011          )

APPEARANCE FOR THE APPELLANT:                        Kevin M. Cox, Esq.
                                                      Camardo Law Firm, P.C.
                                                      Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Richard J. Sprunk, Esq.
                                                      Engineer District Counsel
                                                      U.S. Army Engineer District, Pittsburgh

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 April 2016


                                                  ~~~
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59113, Appeal of
Human Technologies Corp., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals
                ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Human Technologies Corp.                      )      ASBCA No. 59113
                                              )
Under Contract No. W911 WN-09-D-0011          )

APPEARANCE FOR THE APPELLANT:                        Kevin M. Cox, Esq.
                                                      Camardo Law Firm, P.C.
                                                      Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Richard J. Sprunk, Esq.
                                                      Engineer District Counsel
                                                      U.S. Army Engineer District, Pittsburgh

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 April 2016



                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59113, Appeal of
Human Technologies Corp., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals